Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 8, 2022

                                       No. 04-21-00094-CV

                                    CITY OF EAGLE PASS,
                                          Appellant

                                                 v.

           Isabel Velasquez PEREZ, individually and a/n/f of Vanessa Velasquez, minor,
                                           Appellee

                  From the 293rd Judicial District Court, Maverick County, Texas
                               Trial Court No. 18-01-35130-MCV
                            Honorable Maribel Flores, Judge Presiding


                                          ORDER
Sitting:        Rebeca C. Martinez, Chief Justice
                Beth Watkins, Justice
                Liza A. Rodriguez, Justice

        On January 26, 2022, we issued a memorandum opinion in this case affirming the trial
court’s order in part and reversing the trial court’s order in part. On March 14, 2022, appellant
filed a petition for review in the Texas Supreme Court. On May 31, 2022, the parties filed a
“Joint Motion Pursuant to Texas Rule of Appellate Procedure 56.3” in the Texas Supreme Court,
stating that the parties reached a settlement and requesting that the Texas Supreme Court grant
the pending petition for review, set aside the judgment of the court of appeals and trial court, and
remand the case to the court of appeals for disposition consistent with the parties’ settlement
agreement.

        On June 17, 2022, the Texas Supreme Court granted the parties’ joint motion, and
ordered that: the petition for review is granted; without hearing oral argument or considering the
merits, the judgments of the court of appeals and the trial court are vacated; the case is remanded
to the court of appeals for disposition consistent with the parties’ settlement agreement; the
parties shall bear their own costs incurred in the court; and the mandate shall issue immediately.
The mandate then issued on July 12, 2022.

        We do not have the information necessary to render a “disposition consistent with the
parties’ settlement agreement.” See TEX. R. APP. P. 43.2 (listing types of judgments court of
appeals may render). Therefore, we ORDER the parties to file an advisory providing the
information necessary for us to comply with the Texas Supreme Court’s mandate within 10 days
of the date of this order.


       It is so ORDERED August 8, 2023.


                                                                PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT